             Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.1 Page 1 of 12
AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means


                                      UNITED STATES DISTRICT COURT                                                                    Apr 03 2020
                                                                   for the
                                                       Southern District
                                                     __________  DistrictofofCalifornia
                                                                              __________                                                s/ Lillianac



              In the Matter of the Search of                                 )
         (Briefly describe the property to be searched                       )
          or identify the person by name and address)                        )              Case No.   20-MJ-1291
              Amazon Tablet, Model: SR043KL                                  )
                   FCC ID: 2AIP3-8320                                        )
                    (Target Device 2)
                                                                             )

    APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
 See Attachment A, incorporated herein by reference.

located in the             Southern               District of                 California                , there is now concealed (identify the
person or describe the property to be seized):


 See Attachment B, incorporated herein by reference.

          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
               ✔ evidence of a crime;
               ’
               ’ contraband, fruits of crime, or other items illegally possessed;
                 ’ property designed for use, intended for use, or used in committing a crime;
                 ’ a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                               Offense Description
        21 U.S.C. secs. 952, 960, 963             Conspiracy/Importation of Controlled Substances



          The application is based on these facts:
        See Attached Affidavit of HSI Special Agent Robin Wren, incorporated herein by reference.


           ’ Continued on the attached sheet.
           ’ Delayed notice of        days (give exact ending date if more than 30 days:                                     ) is   requested under
             18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                       Applicant’s signature

                                                                                                Robin Wren, HSI Special Agent
                                                                                                       Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
                      telephone                       (specify reliable electronic means).


Date:        4/2/2020
                                                                                                         Judge’s signature

City and state: San Diego, California                                                Hon. Andrew G. Schopler, U.S. Magistrate Judge
                                                                                                       Printed name and title
       Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.2 Page 2 of 12



 1                                          AFFIDAVIT
 2         I, Special Agent Robin Wren, being duly sworn, hereby state as follows:
 3                                      INTRODUCTION
 4         1.    I submit this affidavit in support of an application for a warrant to search the
 5 following electronic device(s):
 6                      UMX cellular telephone
 7                      Model: U683CL
 8                      S/N: 683CL00819038066
 9                      (Target Device 1)
10
11                      Amazon Tablet
12                      Model: SR043KL
13                      FCC ID: 2AIP3-8320
14                      (Target Device 2) (collectively, Target Devices)
15 as further described in Attachment A-1 and A-2, and to seize evidence of crimes,
16 specifically violations of Title 21, United States Code, Sections 952, 960 and 963 as further
17 described in Attachment B. The requested warrant relates to the investigation and
18 prosecution of Lisette Isabel RENTERIA (Defendant) for importing approximately
19 221 grams of methamphetamine from Mexico into the United States. The Target Devices
20 are currently in the custody of Homeland Security Investigations and located at 2255 Niels
21 Bohr Court, San Diego, CA 92154.
22         2.    The information contained in this affidavit is based upon my training,
23 experience, investigation, and consultation with other members of law enforcement.
24 Because this affidavit is made for the limited purpose of obtaining a search warrant for the
25 Target Device, it does not contain all the information known by me or other agents
26 regarding this investigation. All dates and times described are approximate.
27
28

                                                1
       Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.3 Page 3 of 12



 1                                       BACKGROUND
 2         3.    I have been employed as a Special Agent with Homeland Security
 3 Investigations (HSI) since March 2019. Prior to this, I was employed as a United States
 4 Customs and Border Protection Officer. I am currently assigned to the HSI Office of the
 5 Deputy Special Agent in Charge, in San Ysidro, California. I am a graduate of the Federal
 6 Law Enforcement Training Center in Glynco, Georgia.
 7         4.    During my tenure with HSI, I have participated in the investigation of various
 8 narcotics trafficking organizations involved in the importation and distribution of
 9 controlled substances into and through the Southern District of California. Through my
10 training, experience, and conversations with other law enforcement officers experienced in
11 narcotics trafficking investigations, I have gained a working knowledge of the operational
12 habits of narcotics traffickers, in particular those who attempt to import narcotics into the
13 United States from Mexico at Ports of Entry.
14         5.    I am aware that it is common practice for narcotics traffickers to work in
15 concert utilizing cellular telephones and other portable electronic devices (such as iPads,
16 Tablets, etc.). A common tactic utilized by narcotics traffickers is to smuggle controlled
17 substances into the United States from Mexico by concealing the controlled substances in
18 vehicles or persons that enter the United States at Ports of Entry such as the San Ysidro
19 Port of Entry and the Otay Mesa Port of Entry. With respect to the importation of narcotics
20 in this manner, I am aware that narcotics traffickers in Mexico frequently communicate
21 with the individual (the driver or importer) responsible for smuggling the narcotics into the
22 United States. These communications can occur before, during and after the narcotics are
23 imported into the United States. For example, prior to the importation, narcotics traffickers
24 frequently communicate with the driver or importer regarding arrangements and
25 preparation for the narcotics importation. When the importation is underway, narcotics
26 traffickers frequently communicate with the driver or importer to remotely monitor the
27 progress of the narcotics, provide instructions to the driver or importer and warn
28 accomplices about law enforcement activity. When the narcotics have been imported into

                                                2
       Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.4 Page 4 of 12



 1 the United States, narcotics traffickers may communicate with the driver or importer to
 2 provide further instructions regarding the transportation of the narcotics to a destination
 3 within the United States.
 4         6.    Based upon my training, experience, and consultations with law enforcement
 5 officers experienced in narcotics trafficking investigations, and all the facts and opinions
 6 set forth in this affidavit, I am aware that cellular telephones (including their SIM card(s))
 7 and other portable electronic devices can and often do contain electronic evidence,
 8 including, for example, phone logs and contacts, voice and text communications, and data,
 9 such as emails, text messages, chats and chat logs from various third-party applications,
10 web history, files, metadata, photographs, audio files, videos, and location data. This
11 information can be stored within disks, memory cards, deleted data, remnant data, slack
12 space, and temporary or permanent files contained on or in the cellular telephone or other
13 portable electronic device. Specifically, searches of cellular telephones and other portable
14 electronic devices (such as iPads, Tablets, etc.) of individuals involved in the importation
15 of narcotics may yield evidence:
16
           a.    tending to indicate efforts to import controlled substances from Mexico
17               into the United States;
18
           b.    tending to identify accounts, facilities, storage devices, and/or services–
19               such as email addresses, IP addresses, and phone numbers–used to
                 facilitate the importation of controlled substances from Mexico into the
20
                 United States;
21
22         c.    tending to identify co-conspirators, criminal associates, or others involved
                 in importation of controlled substances from Mexico into the United
23               States;
24
           d.    tending to identify travel to or presence at locations involved in the
25               importation of controlled substances from Mexico into the United States,
26               such as stash houses, load houses, or delivery points;

27         e.    tending to identify the user of, or persons with control over or access to,
28               the Target Device; and/or

                                                3
       Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.5 Page 5 of 12



           f.    tending to place in context, identify the creator or recipient of, or establish
 1
                 the time of creation or receipt of communications, records, or data involved
 2               in the activities described above.
 3
 4                       FACTS SUPPORTING PROBABLE CAUSE
 5         7.    On January 2, 2020, at approximately 3:51 a.m., Defendant applied for
 6 permission to enter the United States at the San Ysidro Port of Entry West Pedestrian
 7 Facility. A Customs and Border Protection Officer received two negative declarations from
 8 Defendant. Defendant was referred to secondary inspection. In secondary inspection,
 9 Officers discovered two packages concealed on Defendant’s person. One of the packages
10 was concealed on the left side of Defendant’s bra, and the second one was discovered in
11 her vaginal cavity. A sample of the substance contained within the packages field-tested
12 positive for the characteristics of methamphetamine. The packages weighed approximately
13 221 grams. Defendant was subsequently arrested.
14         8.    The Target Devices were seized from Defendant at the time of her arrest and
15 have been securely stored since that time.
16       9.    Based upon my experience and training, consultation with other law
17 enforcement officers experienced in narcotics trafficking investigations, and all the facts
18 and opinions set forth in this affidavit, I believe that telephone numbers, contact names,
19 electronic mail (email) addresses, appointment dates, messages, pictures and other digital
20 information are stored in the memory of the Target Devices. In light of the above facts and
21 my experience and training, there is probable cause to believe that Defendant was using
22 the Target Devices to communicate with others to further the importation of illicit narcotics
23 into the United States. Further, in my training and experience, narcotics traffickers may be
24 involved in the planning and coordination of a drug smuggling event in the days and weeks
25 prior to an event. Co-conspirators are also often unaware of a defendant’s arrest and will
26 continue to attempt to communicate with a defendant after their arrest to determine the
27 whereabouts of the narcotics. Based on my training and experience, it is also not unusual
28 for individuals, such as Defendant, to attempt to minimize the amount of time they were

                                                 4
       Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.6 Page 6 of 12



 1 involved in their smuggling activities, and for the individuals to be involved for weeks and
 2 months longer than they claim. Accordingly, I request permission to search the Target
 3 Devices for data beginning on December 2, 2019, up to and including January 2, 2020.
 4                       METHODOLOGY FOR TARGET DEVICE 1
 5         10.    It is not possible to determine, merely by knowing the cellular telephone’s
 6 make, model and serial number, the nature and types of services to which the device is
 7 subscribed and the nature of the data stored on the device. Cellular devices today can be
 8 simple cellular telephones and text message devices, can include cameras, can serve as
 9 personal digital assistants and have functions such as calendars and full address books and
10 can be mini-computers allowing for electronic mail services, web services and rudimentary
11 word processing. An increasing number of cellular service providers now allow for their
12 subscribers to access their device over the internet and remotely destroy all of the data
13 contained on the device. For that reason, the device may only be powered in a secure
14 environment or, if possible, started in “flight mode” which disables access to the network.
15 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
16 equivalents and store information in volatile memory within the device or in memory cards
17 inserted into the device. Current technology provides some solutions for acquiring some of
18 the data stored in some cellular telephone models using forensic hardware and software.
19 Even if some of the stored information on the device may be acquired forensically, not all
20 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
21 data acquisition or that have potentially relevant data stored that is not subject to such
22 acquisition, the examiner must inspect the device manually and record the process and the
23 results using digital photography. This process is time and labor intensive and may take
24 weeks or longer.
25         11.    Following the issuance of this warrant, I will collect the Target Device and
26 subject it to analysis. All forensic analysis of the data contained within the telephone and
27 its memory cards will employ search protocols directed exclusively to the identification
28 and extraction of data within the scope of this warrant.

                                                 5
       Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.7 Page 7 of 12



 1          12.   Based on the foregoing, identifying and extracting data subject to seizure
 2 pursuant to this warrant may require a range of data analysis techniques, including manual
 3 review, and, consequently, may take weeks or months. The personnel conducting the
 4 identification and extraction of data will complete the analysis within ninety (90) days of
 5 the date the warrant is signed, absent further application to this court.
 6                       METHODOLOGY FOR TARGET DEVICE 2
 7          13.   With the approval of the Court in signing this warrant, agents executing this
 8 search warrant will employ the following procedures regarding computers and other
 9 portable electronic devices that may contain data subject to seizure pursuant to this warrant:
10          14.   Forensic Imaging. A forensic image is an exact physical copy of the hard drive
11 or other media. A forensic image captures all the data on the hard drive or other media
12 without the data being viewed and without changing the data. Absent unusual
13 circumstances, it is essential that a forensic image be obtained prior to conducting any
14 search of the data for information subject to seizure pursuant to this warrant. After verified
15 images have been obtained, the owner of the devices will be notified and the original
16 devices returned within forty-five (45) days of seizure absent further application to this
17 court.
18          15.   Identification and Extraction of Relevant Data. After obtaining a forensic
19 image, the data will be analyzed to identify and extract data subject to seizure pursuant to
20 this warrant. Analysis of the data following the creation of the forensic image can be a
21 highly technical process requiring specific expertise, equipment and software. There are
22 thousands of different hardware items and software programs, and different versions of the
23 same programs, that can be commercially purchased, installed, and custom-configured on
24 a user’s computer system. Computers, iPads, or Tablets are easily customized by their
25 users. Even apparently identical computers in an office or home environment can be
26 different with respect to configuration, including permissions and access rights, passwords,
27 data storage, and security. It is not unusual for a computer forensic examiner to have to
28

                                                6
       Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.8 Page 8 of 12



 1 obtain specialized hardware or software, and train with it, in order to view and analyze
 2 imaged data.
 3         16.    Analyzing the contents of a computer or other portable electronic device, even
 4 without significant technical challenges, can be very challenging. Searching by keywords,
 5 for example, often yields many thousands of hits, each of which must be reviewed in its
 6 context by the examiner to determine whether the data is within the scope of the warrant.
 7 Merely finding a relevant hit does not end the review process for several reasons. The
 8 computer may have stored metadata and other information about a relevant electronic
 9 record—e.g., who created it, when and how it was created or downloaded or copied, when
10 it was last accessed, when it was last modified, when it was last printed, and when it was
11 deleted. Keyword searches may also fail to discover relevant electronic records, depending
12 on how the records were created, stored, or used. For example, keywords search text, but
13 many common electronic mail, database, and spreadsheet applications do not store data as
14 searchable text. Instead, the data is saved in a proprietary non-text format. Documents
15 printed by the computer, even if the document was never saved to the hard drive, are
16 recoverable by forensic programs because the printed document is stored as a graphic
17 image. Graphic images, unlike text, are not subject to keyword searches. Similarly, faxes
18 sent to the computer are stored as graphic images and not as text. In addition, a particular
19 relevant piece of data does not exist in a vacuum. To determine who created, modified,
20 copied, downloaded, transferred, communicated about, deleted, or printed the data requires
21 a search of other events that occurred on the computer in the time periods surrounding
22 activity regarding the relevant data. Information about which user had logged in, whether
23 users share passwords, whether the computer was connected to other computers or
24 networks, and whether the user accessed or used other programs or services in the time
25 period surrounding events with the relevant data can help determine who was sitting at the
26 keyboard.
27         17.    It is often difficult or impossible to determine the identity of the person using
28 the computer when incriminating data has been created, modified, accessed, deleted,

                                                 7
       Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.9 Page 9 of 12



 1 printed, copied, uploaded, or downloaded solely by reviewing the incriminating data.
 2 Computers generate substantial information about data and about users that generally is
 3 not visible to users. Computer-generated data, including registry information, computer
 4 logs, user profiles and passwords, web-browsing history, cookies and application and
 5 operating system metadata, often provides evidence of who was using the computer at a
 6 relevant time. In addition, evidence such as electronic mail, chat sessions, photographs and
 7 videos, calendars and address books stored on the computer may identify the user at a
 8 particular, relevant time. The manner in which the user has structured and named files, run
 9 or accessed particular applications, and created or accessed other, non-incriminating files
10 or documents, may serve to identify a particular user. For example, if an incriminating
11 document is found on the computer but attribution is an issue, other documents or files
12 created around that same time may provide circumstantial evidence of the identity of the
13 user that created the incriminating document.
14        18.    Analyzing data has become increasingly time-consuming as the volume of
15 data stored on a typical computer system and available storage devices has become mind-
16 boggling. For example, a single megabyte of storage space is roughly equivalent of 500
17 double-spaced pages of text. A single gigabyte of storage space, or 1,000 megabytes, is
18 roughly equivalent of 500,000 double-spaced pages of text. Computer hard drives are now
19 being sold for personal computers capable of storing up to 2 terabytes (2,000 gigabytes) of
20 data. And, this data may be stored in a variety of formats or encrypted (several new
21 commercially available operating systems provide for automatic encryption of data upon
22 shutdown of the computer). The sheer volume of data also has extended the time that it
23 takes to analyze data. Running keyword searches takes longer and results in more hits that
24 must be individually examined for relevance. And, once reviewed, relevant data leads to
25 new keywords and new avenues for identifying data subject to seizure pursuant to the
26 warrant.
27        19.    Based on the foregoing, identifying and extracting data subject to seizure
28 pursuant to this warrant may require a range of data analysis techniques, including hashing

                                               8
      Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.10 Page 10 of 12



 1 tools to identify data subject to seizure pursuant to this warrant, and to exclude certain data
 2 from analysis, such as known operating system and application files. The identification and
 3 extraction process, accordingly, may take weeks or months. The personnel conducting the
 4 identification and extraction of data will complete the analysis within one-hundred twenty
 5 (120) days of this warrant, absent further application to this court.
 6         20.   All forensic analysis of the imaged data will employ search protocols directed
 7 exclusively to the identification and extraction of data within the scope of this warrant.
 8                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
 9         21.   Law enforcement has not previously attempted to obtain the evidence sought
10 by this warrant.
11                                        CONCLUSION
12         22.   Based on the facts and information set forth above, I submit there is probable
13 cause to believe that a search of the Target Devices will yield evidence of Defendant’s
14 violations of Title 21, United States Code, Sections 952, 960 and 963. Accordingly, I
15 request that the Court issue a warrant authorizing law enforcement to search the items
16 described in Attachment A-1 and A-2 and seize the items listed in Attachment B using the
17 above-described methodology.
18
19 I swear the foregoing is true and correct to the best of my knowledge and belief.
20
21                                           ____________________________
                                             Special Agent Robin Wren
22
                                             Homeland Security Investigations
23
24 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
                          2 day of April, 2020.
25 by telephone on this ____
26
27 ___________________________
28 HON. ANDREW G. SCHOPLER
   United States Magistrate Judge
                                                9
 Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.11 Page 11 of 12



                               ATTACHMENT A-2

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

      Amazon Tablet
      Model: SR043KL
      FCC ID: 2AIP3-8320
      (Target Device 2)

Target Device 2 is currently in the possession of Homeland Security Investigations,
located at 2255 Niels Bohr Court, San Diego, CA 92154.
 Case 3:20-mj-01291-AGS Document 1 Filed 04/03/20 PageID.12 Page 12 of 12



                                  ATTACHMENT B

                                ITEMS TO BE SEIZED

       Authorization to search the cellular telephone described in Attachment A-1 and
the tablet described in Attachment A-2 includes the search of disks, memory cards,
deleted data, remnant data, slack space, and temporary or permanent files contained on
or in the Target Devices for evidence described below. The seizure and search of the
Target Devices shall follow the search methodology described in the attached affidavit
submitted in support of the warrant.

      The evidence to be seized from the Target Devices will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, web history, files, metadata, photographs, audio files,
videos, and location data, for the period of December 2, 2019, up to and including
January 2, 2020:

      a.     tending to indicate efforts to import controlled substances from Mexico
             into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services–
             such as email addresses, IP addresses, and phone numbers–used to
             facilitate the importation of controlled substances from Mexico into the
             United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of controlled substances from Mexico into the United States,
             such as stash houses, load houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Devices; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963.
